475 F.2d 1370
CHOTIN TRANSPORTATION, INC., Plaintiff-Appellant, TennecoChemical, Inc., Intervenor-Appellant,v.The M/V HUGH C. BLASKE, her engines, tackle, apparel, etc.,in rem, and American Commercial Barge LineCompany, in personam, Defendants-Appellees.AMERICAN COMMERCIAL LINES, INC., et al., Plaintiffs-Appellees,v.CHOTIN TRANSPORTATION, INC., in personam, et al.,Defendants-Appellants.BUNGE CORPORATION, Plaintiff-Appellee,v.CHOTIN TRANSPORTATION, INC., the M/V PAT CHOTIN and the M/VJOEY CHOTIN, Defendants-Appellants.
No. 72-3512 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 2, 1973.

John Poitevant, john W. Sims, H. Barton Williams, New Orleans, La., for appellants.
Robert B. Acomb, Jr., Francis Emmett, New Orleans, La., for appellees.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of the District Court, reported at 356 F. Supp. 388 (E.D.La.1972).



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409